ANDERSON, J.
— This appeal was taken by the complainant from a decree of the chancellor sustaining a demurrer to the bill of complaint, but the bill was not dismissed, and said appeal is controlled by section 2838 of the Code of 1907. This section, which gives the right of appeal in such cases, requires that the appeal be *507taken within 30 days from the rendition of the decree. The decree was rendered February 20, 1913, and the appeal ivas not taken until April 1, 1913, more than thirty days thereafter, and this court is without jurisdiction to entertain said appeal, which is accordingly dismissed.- — Dennis v. Currie, 142 Ala. 637, 38 South. 802; Blackburn v. H. Mfg. Co., 135 Ala. 598, 33 South. 160; Lide v. Park. 132 Ala. 222, 31 South. 360.
Appeal dismissed.
Dowdell. C. J., and Mayfield and de Graffenried, JJ., concur.